COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
MARCELL DEON DEAN,                                   )
                                                                              )              
No.  08-05-00078-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
109th District Court
THE STATE OF TEXAS,                                     )
                                                                              )          
of Andrews County, Texas
Appellee.                           )
                                                                              )                   (TC# 3631-R-C)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Appellant Marcell
Deon Dean seeks to appeal the trial court=s
denial of a writ of habeas corpus pursuant to Article 11.07, ' 4 of the Texas Code of Criminal
Procedure.  We dismiss the appeal for
want of jurisdiction.




Article 11.07
establishes the procedures for a post‑conviction application for writ of
habeas corpus in a non‑capital felony case.  See Tex.Code
Crim.Proc.Ann. art. 11.07 (Vernon 
2005).  The only courts referred
to in Article 11.07 are the convicting court and the court of criminal
appeals.  In re McAfee, 53 S.W.3d
715, 718 (Tex.App.‑-Houston [1st Dist.] 2001, orig. proceeding).  The Article prescribes no role for the court
of appeals.  See id.  This Court has no jurisdiction over
post-conviction habeas corpus proceedings under Article 11.07.  See Ater v. Eighth Court of Appeals,
802 S.W.2d 241, 243 (Tex.Crim.App. 1991). 
Accordingly, the appeal is dismissed for want of jurisdiction.
 
 
 
March
31, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)